905 F.2d 1531Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Calvin SEGERS, Plaintiff-Appellant,v.Victor HUTCHERSON;  G.L. Rose;  Winston-Salem PoliceDepartment, Defendants-Appellees.
No. 89-7180.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 6, 1990.Decided May 7, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Norwood Carlton Tilley Jr., District Judge.  (C/A No. 87-713-WS)
James Calvin Segers, appellant pro se.
Tyrus Vance Dahl Jr., Allan R. Gitter, Womble, Carlyle, Sandridge & Rice, Winston-Salem, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
James Calvin Segers appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Segers v. Hutcherson, C/A No. 87-713-WS (M.D.N.C. July 17, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.